*381The opinion of the court was delivered by
Garrison, J.
The appellant brought his action in the District Court to recover the amount of a judgment alleged to have been recovered by him against the defendant in the court for the trial of small causes. In order to prove this debt of record by secondary evidence the appellant, after showing that the justice of the peace before whom the cause had been tried was dead, offered testimony as to the search that had been made for the record of the judgment claimed to have been made by said justice, and then attempted to establish by proof alvande the existence and details of such judgment. Counter proofs having been heard, the judge of the District Court, who tried the case without a jury, found “that the testimony on the part of the plaintiff as to the search for the docket was sufficient to warrant the admission of secondary evidence, but that such evidence, when admitted, was insufficient to establish the existence of the judgment claimed by the plaintiff.” This latter finding of fact is fatal to this appeal and is not subject to review in this court. Faux v. Willett, 40 Vroom 52; New York and New Jersey Telephone and Telegraph Co. v. Connelly, Id. 182; Ellis Company v. Eyth, Id. 579; Van Vechten v. McGuire, 41 Id. 152.
Judgment is given for the appellee, which results in the affirmance of the judgment of the District Court, with costs.